NOT FOR PUBLICATION

                      UNITED STATES COURT OF APPEALS                       FILED
                             FOR THE NINTH CIRCUIT                          JUL 29 2010

                                                                        MOLLY C. DWYER, CLERK
                                                                         U .S. C O U R T OF APPE ALS

CESAR GONZALES-SOLIS, a.k.a Cesar                Nos. 08-70381
Gonzales,                                             09-70014

               Petitioner,                       Agency No. A091-752-808

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petitions for Review of Orders of the
                           Board of Immigration Appeals

                             Submitted July 19, 2010 **

Before:        B. FLETCHER, REINHARDT, and WARDLAW, Circuit Judges.

       In these consolidated petitions for review, Cesar Gonzales-Solis, a native

and citizen of Guatemala, petitions pro se for review of the Board of Immigration

Appeals’ (“BIA”) orders dismissing his appeal from an immigration judge’s

decision denying relief from removal, and denying his motion to reopen. We have

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law and due

process claims, Ram v. Mukasey, 529 F.3d 1238, 1241 (9th Cir. 2008), and review

for substantial evidence the BIA’s denial of deferral of removal under the

Convention Against Torture (“CAT”), Lemus-Galvan v. Mukasey, 518 F.3d 1081,

1084 (9th Cir. 2008). We deny the petitions for review.

      Gonzales-Solis’ 2004 conviction for delivery of cocaine is an aggravated

felony, see 8 U.S.C. § 1101(a)(43)(B); Rendon v. Mukasey, 520 F.3d 967, 974-75

(9th Cir. 2008) (state drug crime is an aggravated felony if it contains a trafficking

element), rendering him ineligible for asylum, withholding of removal,

withholding under the CAT, and cancellation of removal, see Rendon, 520 F.3d at

976; 8 C.F.R. § 1208.16(c)(4), (d)(2).

      Substantial evidence supports the BIA’s denial of deferral of removal under

the CAT on the ground that Gonzales-Solis did not establish it is more likely than

not he would be tortured if returned to Guatemala. See 8 C.F.R. §§ 1208.16(c)(2)-

(3), 1208.17(a) (deferral of removal requires alien to show it is more likely than

not he would be tortured).

      Gonzales-Solis’ due process claims fail because he has not established

prejudice. See Colmenar v. INS, 210 F.3d 967, 971 (9th Cir. 2000) (requiring

prejudice to prevail on a due process challenge).


                                           2                       08-70381/09-70014
      Gonzales-Solis has waived any challenge to the BIA’s denial of his motion

to reopen as untimely. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th

Cir. 1996).

      The government’s motion to dismiss is denied.

      PETITIONS FOR REVIEW DENIED.




                                        3                     08-70381/09-70014